Title: Thomas Jefferson to Joseph Milligan, 17 August 1815
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dear Sir  Monticello Aug. 17. 15.
            I have just sent to Milton for the mail tumbrel a package addressed to the care of mr Gray, portage to Fredericksbg being first paid at Milton as it always will be. and you paying that from Fredericksbg to George town, we may save mr Gray the occasion of ever making any advances of money for what passes between us. the package contains 2. volumes which I wish to be divided the one into two, & the other into 3. vols, as you will see in the directions. I shall be glad to recieve them at my return from Bedford 6. weeks hence.mr Dufief has procured for me about 10. vols of books, ordered long since & not found till lately. I have desired him to send the package by the stage to Georgetown to your care to be forwarded thro’ mr Gray. the portage you will be so good as to place in account between us. Accept my respects & best wishes.
            Th: Jefferson
          
          
            P.S. would it not be better for you to send me the translation of Tracy’s work before you begin to print it, that I may revise and correct it & return it to you?
          
          
            Aug. 18. P.S. I find the transln in the bundle with the original.
          
        